ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1984-11-30_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW
OF JUDGEMENT No. 333 OF THE UNITED
NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER OF 30 NOVEMBER 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE REFORMATION
DU JUGEMENT Nc 333 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 30 NOVEMBRE 1984
Official citation :
Application for Review of Judgement No. 333 of
the United Nations Administrative Tribunal, Order
of 30 November 1984, I. C.J. Reports 1984, p. 639.

Mode officiel de citation :

Demande de réformation du jugement n° 333
du Tribunal administratif des Nations Unies, ordonnance
du 30 novembre 1984, CLJ. Recueil 1984, p. 639.

 

Sales number 507
No de vente :

 

 

 
639

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1984 1984

30 novembre
Rôle général

30 novembre 1984 ne 72

DEMANDE DE RÉFORMATION
DU JUGEMENT N° 333 DU TRIBUNAL
ADMINISTRATIF DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu Particle 66, paragraphe 2, du Statut de la Cour,

Vu les articles 44, paragraphe 3, et 102, paragraphe 2, de son Règle-
ment,

Vu l’ordonnance rendue par le Président de la Cour le 13 septembre
1984, fixant au 14 décembre 1984 la date d’expiration du délai dans lequel
des exposés écrits sur la question soumise 4 la Cour pour avis consultatif
pouvaient être présentés conformément à l’article 66, paragraphe 2, du
Statut,

Considérant que, par lettre en date du 26 novembre 1984, le conseiller
juridique de l'Organisation des Nations Unies a, au nom du Secrétaire
général, demandé que cette date soit reportée au 28 février 1985 afin que
l'exposé écrit de l'Organisation des Nations Unies puisse être soumis dans
le délai ainsi prorogé,

Reporte au 28 février 1985 la date d'expiration du délai dans lequel des
exposés écrits pourront être présentés conformément à l’article 66, para-
graphe 2, du Statut de la Cour ;

Réserve la suite de la procédure.
DEMANDE DE REFORMATION (ORDONNANCE 30 XI 84) 640

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, 4 La Haye, le trente novembre mil neuf cent quatre-vingt-
quatre.

Le Président,
(Signé) T. O. ELxAS.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
